Title: Enclosure: Thomas Main to James Henderson, [1811]
From: Main, Thomas
To: Henderson, James


            
              1811
            
            “The Hedge Thorn Plants are the best that ever left my Nursery of one year old, and the Pyracantha are equally excellent.
            You will, I am certain, scarce believe that such plants could be raised at once from the seed gathered from my Hedges last year—1810—and now fit to plant in the Hedge row. As soon as the plants come to hand they are to be taken out of the boxes and submersed in cool water, for an hour or two. After which they may remain with their roots only in the water until they are planted in the hedge. But if they cannot be planted immediately or for four or five days they had better be laid in a trench and covered well with mould to keep them moist untill they be planted: four and an half inches apart is the best distance for the Hedge Thorn and from two to three feet asunder for the Pyracantha. In my opinion it will be best to plant the gooseberry cuttings in a long shallow box, and keep it in the House continually damp until they are rooted. I lost every one of my Gooseberry cuttings last year by the extraordinary dryness of the season. The Chinese Arbor Vitae is a beautiful evergreen & grows to a considerable height.
            The seed of the Hedge Thorn (Crataegus Cordata) may be gathered any time after they are fully ripe. Put them in a trough and pound or crush the Haws or berries until the stones are completely separated (taking care to proportion the strokes of the pestle so as not to break the stones) turning over the mass repeatedly until the whole of the berries are mashed. The stones are then to be washed from the pulp, and deposited in a box or other convenient vessel in the coolest situation (out of doors) that can be had. They are to be kept in a damp or humid condition through the winter (or frozen). At the commencement of vegetation in the Spring they must be inspected every 3 or 4 days, and when they begin to feel slimy on being handled it is an indication that they are about to open. The ground must then be prepared for their reception. And as soon as the little white point or rootlet of some of them appears protruded, then is the critical time to sow them as soon as the state of the soil & weather will permit. I commonly mix them plentifully with Plaister of Paris at the time of sowing—an inch apart is the best distance. Cover them with half an Inch of fine mould as evenly as practicable. The stones may be cleared cleaned from the pulp any time in the winter before march.”
          